department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l date number release date cc pa apjp filef-156345-01 uilc internal_revenue_service national_office service_center advice memorandum for david a breen senior attorney sbse cc sb phi from john j mcgreevy assistant to the branch chief cc pa apjp subject form_8697 and form 1099-int this chief_counsel_advice responds to your memorandum for significant service_center advice dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent issue how should the internal_revenue_service service issue form 1099-int when a taxpayer is entitled to look-back interest under sec_460 as shown on form_8697 and overpayment interest under sec_6611 of the internal_revenue_code code conclusion the service should issue a single form 1099-int reflecting the aggregate of look back interest under sec_460 and overpayment interest under sec_6611 of the code facts form_8697 is used to figure the interest due or to be refunded under the look-back_method of sec_460 on certain long term contracts entered into after date that are accounted for under either the percentage_of_completion_method or the percentage of completion capitalized cost method in the case of a refund of interest reflected on form_8697 the philadelphia customer service_center issues form 1099-int for the amount of interest refunded to the taxpayer in addition under certain circumstances the taxpayer is entitled to interest on any overpayment pursuant to sec_6611 filef-156345-01 personnel processing forms have received conflicting instructions from other units at the service_center the accounting branch believes the form 1099-int issued by the service_center should include only the additional interest due to the taxpayer as reflected on form_8697 the compliance branch however believes the form 1099-int should include both the amount reflected on form_8697 and any overpayment interest under sec_6611 line of the instructions to form_8697 suggests that the amount of interest claimed may differ from that actually paid_by the service the instructions direct the taxpayer to report the amount on line of form_8697 or the amount refunded by the service if different if form 1099-int reflects only the amount of overpayment interest under sec_6611 a taxpayer might under report the amount of interest_income actually paid law and analysis sec_460 provides that interest is computed under the look-back_method by a first allocating income under the contract among taxable years before the year in which the contract is completed on the basis of the actual contract_price and costs instead of the estimated contract_price and costs b second determining solely for purposes of computing such interest the overpayment or underpayment_of_tax for each taxable_year referred to in subparagraph a which would result solely from the application of subparagraph a and then using the adjusted overpayment rate compounded daily on the overpayment or underpayment determined under subparagraph b sec_460 provides that the adjusted overpayment rate for any interest_accrual_period is the overpayment rate in effect under sec_6621 for the calendar_quarter in which such interest_accrual_period begins sec_6611 of the code provides that interest shall be allowed and paid upon any overpayment in respect of any internal revenue tax at the overpayment rate established under sec_6621 both of the above sections concern the calculation of interest to be paid_by the service payments of interest are subject_to the information reporting requirements of the code according to sec_6041 all persons engaged in a trade_or_business and making payment in the course of such trade_or_business to another person of rent salaries wages premiums annuities compensations remunerations emoluments or other fixed or determinable gains profits and income of dollar_figure or more in any taxable_year shall render a true and accurate return setting forth the amount of such gains profits and income and the name and address of the recipient sec_6041 does not apply to payments of interest subject_to reporting pursuant to sec_6049 of the code filef-156345-01 sec_1_6041-1 of the income_tax regulations regulations requires reporting of interest payments sec_1_6041-1 provides that payments of interest described in sec_1_6041-1 shall not include any payments of amounts with respect to which an information_return is required by or may be required under authority of sec_6049 and relating to interest according to sec_6049 every person who makes payments of interest as defined in subsection b aggregating dollar_figure or more to any other person during any calendar_year or who receives payments of interest as so defined as a nominee and who makes payments aggregating dollar_figure or more during any calendar_year to any other person with respect to the interest so received shall make a return according to the forms or regulations prescribed by the secretary setting forth the aggregate amount of such payments and the name and address of the person to whom paid neither the look back interest computed under sec_460 nor the interest on the overpayment under sec_6611 meets the definition of interest under sec_6049 in the case of interest on the overpayment sec_1_6049-5 of the regulations provides that the term_interest does not include interest that a governmental_unit pays with respect to tax refunds therefore the service is not subject_to the reporting requirements of sec_6049 as a result the service is subject_to sec_6041 of the code for interest_paid to taxpayers if the aggregate amount is dollar_figure or more thus when the service makes payments to a taxpayer of interest under sec_6611 and sec_460 which aggregates to dollar_figure or more the payments must be reported on form 1099-int the form 1099-int should reflect both overpayment interest under sec_6611 and look-back interest under sec_460 from form_8697 case development hazards and other considerations this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views please call if you have any further questions 1the service may issue form 1099-int if the aggregate is less than dollar_figure
